EXHIBIT 10.1


EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT (hereinafter referred to as this "Agreement") is entered
into as of this 31st day of August 2006, by and between STERLING EQUITY
HOLDINGS, INC., a Nevada corporation (hereinafter referred to as "Sterling"),
and ITI CAPITAL, INC., a Nevada corporation (hereinafter referred to as "ITI"),
upon the following premises:
 
Premises


WHEREAS, Sterling is a publicly held corporation organized under the laws of the
State of Nevada and engaged in the ownership, management and operation of
commercial real estate;


WHEREAS, ITI is a privately held corporation organized under the laws of the
State of Nevada and engaged in international investment banking, financial
advisory services and investment holdings;


WHEREAS, management of the constituent corporations entered into discussions
pursuant to which Sterling has agreed in principal to acquire 100% of the issued
and outstanding stock of ITI in exchange for the issuance to the shareholders of
ITI of certain shares of Sterling (the "Exchange") and ITI has agreed to use its
best efforts to cause the holders of ITI Common Stock (the “ITI Common
Shareholders”) to exchange their securities of ITI on the terms described
herein; and


WHEREAS, Sterling and ITI desire to set forth the terms of the Exchange.
 
Agreement


NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived herefrom, it is hereby agreed as follows:

 
ARTICLE I
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF ITI


As an inducement to, and to obtain the reliance of Sterling, except as set forth
on the ITI Schedules (as hereinafter defined), ITI represents and warrants as
follows:


Section 1.01 Organization. ITI is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada and has the
corporate power and is duly authorized, qualified, franchised, and licensed
under all applicable laws, regulations, ordinances, and orders of public
authorities to own all of its properties and assets and to carry on its business
in all material respects as it is now being conducted, including qualification
to do business as a foreign corporation in the states or countries in which the
character and location of the assets owned by it or the nature of the business
transacted by it requires qualification, except where failure to be so qualified
would not have a material adverse effect on its business. Included in the ITI
Schedules are complete and correct copies of the articles of incorporation, and
bylaws of ITI as in effect on the date hereof. The execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
hereby will not, violate any provision of ITI's articles of incorporation or
bylaws. ITI has taken all actions required by law, its articles of
incorporation, or otherwise to authorize the execution and delivery of this
Agreement. ITI has full power, authority, and legal right and has taken all
action required by law, its articles of incorporation, and otherwise to
consummate the transactions herein contemplated.


Section 1.02 Capitalization. The authorized capitalization, and securities
outstanding, of ITI, as of June 30, 2006, is as set forth on Schedule 1.02
attached hereto. All issued and outstanding shares are legally issued, fully
paid, and non-assessable and not issued in violation of the preemptive or other
rights of any person.


Section 1.03 Subsidiaries and Predecessor Corporations. ITI does not have any
predecessor corporation(s) or subsidiaries, and does not own, beneficially or of
record, any shares of any other corporation, except as disclosed in Schedule
1.03. For purposes hereinafter, the term "ITI" also includes those subsidiaries,
if any, set forth on Schedule 1.03.


 
1

--------------------------------------------------------------------------------

 
 
Section 1.04 Financial Statements.


(a) Included in the ITI Schedules are (i) the unaudited balance sheet and the
related statements of operations of ITI as of and for the quarter ended June 30,
2006, and (ii) the unaudited balance sheet of ITI as of December 31, 2005, and
the related unaudited statements of operations, stockholders' equity and cash
flows for the fiscal year ended December 31, 2005 (collectively, the "ITI
Financial Statements").


(b) The ITI Financial Statements have been prepared in accordance with generally
accepted accounting principles ("GAAP"). The ITI balance sheets present a true
and fair view as of the dates of such balance sheets of the financial condition
of ITI. ITI did not have, as of the dates of such balance sheets, except as and
to the extent reflected or reserved against therein, any liabilities or
obligations (absolute or contingent) which should be reflected in the balance
sheets or the notes thereto, prepared in accordance with generally accepted
accounting principles, and all assets reflected therein are properly reported
and present fairly the value of the assets of ITI in accordance with generally
accepted accounting principles.


(c) ITI has no liabilities with respect to the payment of any federal, state,
county, local or other taxes (including any deficiencies, interest or
penalties), except for taxes accrued but not yet due and payable.


(d) ITI has filed all state, federal or local income and/or franchise tax
returns required to be filed by it from inception to the date hereof. Each of
such income tax returns reflects the taxes due for the period covered thereby,
except for amounts which, in the aggregate, are immaterial.


(e) The books and records, financial and otherwise, of ITI are in all material
respects complete and correct and have been maintained in accordance with good
business and accounting practices.




(f) All of ITI's assets are reflected on the ITI Financial Statements, and,
except as set forth in the ITI Schedules or the ITI Financial Statements or the
notes thereto, ITI has no material liabilities, direct or indirect, matured or
unmatured, contingent or otherwise.


(g) ITI maintains internal controls and disclosure controls in connection with
the preparation of the ITI Financial Statements which controls are consistent,
and in compliance, with the provisions of the Sarbanes-Oxley Act of 2002
("SOX").


Section 1.05 Information. The information concerning ITI set forth in this
Agreement and in the ITI Schedules is complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading. In addition, ITI has
fully disclosed in writing to Sterling (through this Agreement or the ITI
Schedules) all information relating to matters involving ITI or its assets or
its present or past operations or activities which (i) indicated or may
indicate, in the aggregate, the existence of a greater than $5,000 liability or
diminution in value, (ii) have led or may lead to a competitive disadvantage on
the part of ITI or (iii) either alone or in aggregation with other information
covered by this Section, otherwise have led or may lead to a material adverse
effect on the transactions contemplated herein or on ITI, its assets, or its
operations or activities as presently conducted or as contemplated to be
conducted after the Closing Date, including, but not limited to, information
relating to governmental, employee, environmental, litigation and securities
matters and transactions with affiliates.


Section 1.06 Options or Warrants. Except as set forth in Schedule 1.06, there
are no existing options, warrants, calls, or commitments of any character
relating to the authorized and unissued ITI common stock, except options,
warrants, calls or commitments, if any, to which ITI is not a party and by which
it is not bound.


 
2

--------------------------------------------------------------------------------

 
 
    Section 1.07 Absence of Certain Changes or Events. Except as set forth in
this Agreement or the ITI Schedules, since June 30, 2006:


(a) there has not been (i) any material adverse change in the business,
operations, properties, assets, or condition of ITI or (ii) any damage,
destruction, or loss to ITI (whether or not covered by insurance) materially and
adversely affecting the business, operations, properties, assets, or condition
of ITI;


(b) ITI has not (i) amended its articles of incorporation or bylaws; (ii)
declared or made, or agreed to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii)
waived any rights of value which in the aggregate are outside of the ordinary
course of business or material considering the business of ITI; (iv) made any
material change in its method of management, operation or accounting; (v)
entered into any other material transaction other than sales in the ordinary
course of its business; (vi) made any accrual or arrangement for payment of
bonuses or special compensation of any kind or any severance or termination pay
to any present or former officer or employee; (vii) increased the rate of
compensation payable or to become payable by it to any of its officers or
directors or any of its salaried employees whose monthly compensation exceeds
$1,000; or (viii) made any increase in any profit sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment, or arrangement made to, for, or with its officers, directors, or
employees;


(c) ITI has not (i) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except as disclosed herein and except liabilities incurred in the ordinary
course of business; (ii) paid or agreed to pay any material obligations or
liability (absolute or contingent) other than current liabilities reflected in
or shown on the most recent ITI balance sheet, and current liabilities incurred
since that date in the ordinary course of business and professional and other
fees and expenses in connection with the preparation of this Agreement and the
consummation of the transactions contemplated hereby; (iii) sold or transferred,
or agreed to sell or transfer, any of its assets, properties, or rights (except
assets, properties, or rights not used or useful in its business which, in the
aggregate have a value of less than $1,000), or canceled, or agreed to cancel,
any debts or claims (except debts or claims which in the aggregate are of a
value of less than $1,000); (iv) made or permitted any amendment or termination
of any contract, agreement, or license to which it is a party if such amendment
or termination is material, considering the business of ITI; or (v) issued,
delivered, or agreed to issue or deliver any stock, bonds or other corporate
securities including debentures (whether authorized and unissued or held as
treasury stock); and


(d)  to the best knowledge of ITI, ITI has not become subject to any law or
regulation which materially and adversely affects, or in the future may
adversely affect the business, operations, properties, assets, or condition of
ITI.


Section 1.08 Title and Related Matters. ITI has good and marketable title to all
of its properties, inventory, interests in properties, and assets, real and
personal, which are reflected in the most recent ITI balance sheet or acquired
after that date (except properties, inventory, interests in properties, and
assets sold or otherwise disposed of since such date in the ordinary course of
business) free and clear of all liens, pledges, charges, or encumbrances except
(a) statutory liens or claims not yet delinquent; (b) such imperfections of
title and easements as do not and will not materially detract from or interfere
with the present or proposed use of the properties subject thereto or affected
thereby or otherwise materially impair present business operations on such
properties; and (c) as described in the ITI Schedules. Except as set forth in
the ITI Schedules, ITI owns, free and clear of any liens, claims, encumbrances,
royalty interests, or other restrictions or limitations of any nature
whatsoever, any and all products it is currently manufacturing, including the
underlying technology and data, and all procedures, techniques, marketing plans,
business plans, methods of management, or other information utilized in
connection with ITI's business. Except as set forth in the ITI Schedules, no
third party has any right to, and ITI has not received any notice of
infringement of or conflict with asserted rights of others with respect to any
product, technology, data, trade secrets, know-how, propriety techniques,
trademarks, service marks, trade names, or copyrights which, individually or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would have a materially adverse effect on the business, operations, financial
condition, income, or business prospects of ITI or any material portion of its
properties, assets, or rights.


Section 1.09 Litigation and Proceedings. Except as set forth in the ITI
Schedules, there are no actions, suits, proceedings, or investigations pending
or, to the knowledge of ITI after reasonable investigation, threatened by or
against ITI or affecting ITI or its properties, at law or in equity, before any
court or other governmental agency or instrumentality, domestic or foreign, or
before any arbitrator of any kind. ITI does not have any knowledge of any
material default on its part with respect to any judgment, order, injunction,
decree, award, rule, or regulation of any court, arbitrator, or governmental
agency or instrumentality or of any circumstances which, after reasonable
investigation, would result in the discovery of such a default.


 
3

--------------------------------------------------------------------------------

 
 
    Section 1.10 Contracts.


(a) Except as included or described in the ITI Schedules, there are no
"material" contracts, agreements, franchises, license agreements, debt
instruments or other commitments to which ITI is a party or by which it or any
of its assets, products, technology, or properties are bound other than those
incurred in the ordinary course of business (as used in this Agreement, a
"material" contract, agreement, franchise, license agreement, debt instrument or
commitment is one which (i) will remain in effect for more than six (6) months
after the date of this Agreement or (ii) involves aggregate obligations of at
least fifty thousand dollars ($50,000));


(b) All contracts, agreements, franchises, license agreements, and other
commitments to which ITI is a party or by which its properties are bound and
which are material to the operations of ITI taken as a whole are valid and
enforceable by ITI in all respects, except as limited by bankruptcy and
insolvency laws and by other laws affecting the rights of creditors generally;


(c) ITI is not a party to or bound by, and the properties of ITI are not subject
to any contract, agreement, other commitment or instrument; any charter or other
corporate restriction; or any judgment, order, writ, injunction, decree, or
award which materially and adversely affects, the business operations,
properties, assets, or condition of ITI; and


(d) Except as included or described in the ITI Schedules or reflected in the
most recent ITI balance sheet, ITI is not a party to any oral or written (i)
contract for the employment of any officer or employee which is not terminable
on 30 days, or less notice; (ii) profit sharing, bonus, deferred compensation,
stock option, severance pay, pension benefit or retirement plan, (iii)
agreement, contract, or indenture relating to the borrowing of money, (iv)
guaranty of any obligation, other than one on which ITI is a primary obligor,
for the borrowing of money or otherwise, excluding endorsements made for
collection and other guaranties of obligations which, in the aggregate do not
exceed more than one year or providing for payments in excess of $25,000 in the
aggregate; (vi) collective bargaining agreement; or (vii) agreement with any
present or former officer or director of ITI.


Section 1.11 Material Contract Defaults. ITI is not in default in any material
respect under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets or
condition of ITI and there is no event of default in any material respect under
any such contract, agreement, lease, or other commitment in respect of which ITI
has not taken adequate steps to prevent such a default from occurring.


Section 1.12 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute an event of default
under, or terminate, accelerate or modify the terms of any material indenture,
mortgage, deed of trust, or other material contract, agreement, or instrument to
which ITI is a party or to which any of its properties or operations are
subject.


Section 1.13 Governmental Authorizations. Except as set forth in the ITI
Schedules, ITI has all licenses, franchises, permits, and other governmental
authorizations that are legally required to enable it to conduct its business in
all material respects as conducted on the date hereof. Except for compliance
with federal and state securities and corporation laws, as hereinafter provided,
no authorization, approval, consent, or order of, or registration, declaration,
or filing with, any court or other governmental body is required in connection
with the execution and delivery by ITI of this Agreement and the consummation by
ITI of the transactions contemplated hereby.


Section 1.14 Compliance With Laws and Regulations. Except as set forth in the
ITI Schedules, to the best of its knowledge ITI has complied with all applicable
statutes and regulations of any federal, state, or other governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets, or condition of
ITI or except to the extent that noncompliance would not result in the
occurrence of any material liability for ITI.


 
4

--------------------------------------------------------------------------------

 
 
    Section 1.15 Insurance. All of the properties of ITI are fully insured for
their full replacement cost.


Section 1.16 Approval of Agreement. The board of directors of ITI has authorized
the execution and delivery of this Agreement by ITI and has approved this
Agreement and the transactions contemplated hereby, and will recommend to the
ITI Shareholders that the Exchange be accepted by them.


Section 1.17 Material Transactions or Affiliations. Set forth in the ITI
Schedules is a description of every contract, agreement, or arrangement between
ITI and any predecessor and any person who was at the time of such contract,
agreement, or arrangement an officer, director, or person owning of record, or
known by ITI to own beneficially, 5% or more of the issued and outstanding
common stock of ITI and which is to be performed in whole or in part after the
date hereof or which was entered into not more than three years prior to the
date hereof. Except as disclosed in the ITI Schedules or otherwise disclosed
herein, no officer, director, or 5% shareholder of ITI has, or has had since
inception of ITI, any known interest, direct or indirect, in any transaction
with ITI which was material to the business of ITI. There are no commitments by
ITI, whether written or oral, to lend any funds, or to borrow any money from, or
enter into any other transaction with, any such affiliated person.


Section 1.18 Labor Relations. ITI has not had work stoppage resulting from labor
problems. To the knowledge of ITI, no union or other collective bargaining
organization is organizing or attempting to organize any employee of ITI.


Section 1.19 Businesses Owned. ITI presently owns and will own at the Closing
Date, or will have acquired and will own at the Closing Date, each of the
businesses and/or projects or interests therein described (the “ITI
Businesses”), in general, on Schedule 1.19.


Section 1.20 Post-Closing Related Party Debt. ITI’s indebtedness ("ITI Related
Party Debt") to its shareholders, officers and directors, or affiliates of its
shareholders, officers and directors, at the Closing Date, will be as set forth
on Schedule 1.20, which schedule will detail the amount and terms of ITI Related
Party Debt owing at the Closing Date, the terms on which any ITI Related Party
Debt is, or is to be, converted to equity, the amount of ITI Related Party Debt,
if any, to be repaid prior to the Closing Date and such other terms and
information as may be reasonably necessary to understand the obligations of
Sterling and ITI with respect to the ITI Related Party Debt as of the Closing
Date.


Section 1.21 ITI Schedules. ITI has delivered to Sterling the following
schedules, which are collectively referred to as the "ITI Schedules" and which
consist of separate schedules dated as of the date of execution of this
Agreement, all certified by the chief executive officer of ITI as complete,
true, and correct as of the date of this Agreement in all material respects:


(a) a schedule containing complete and correct copies of the articles of
incorporation, and bylaws of ITI in effect as of the date of this Agreement;


(b) a schedule containing the financial statements of ITI identified in
paragraph 1.04(a);


(c) a Schedule 1.21(c) containing a list indicating the name and address of each
shareholder of ITI together with the number of shares owned by him, her or it;


(d) a schedule containing a description of all real property owned by ITI,
together with a description of every mortgage, deed of trust, pledge, lien,
agreement, encumbrance, claim, or equity interest of any nature whatsoever in
such real property;


(e) copies of all contracts, licenses, permits, and other governmental
authorizations (or requests or applications therefore) pursuant to which ITI
carries on or proposes to carry on its business (except those which, in the
aggregate, are immaterial to the present or proposed business of ITI);
(f) a schedule listing the accounts receivable and notes and other obligations
receivable of ITI as of June 30, 2006, or thereafter other than in the ordinary
course of business of ITI, indicating the debtor and amount, and classifying the
accounts to show in reasonable detail the length of time, if any, overdue, and
stating the nature and amount of any refunds, set offs, reimbursements,
discounts, or other adjustments, which are in the aggregate material and due to
or claimed by such debtor;
 
 
5

--------------------------------------------------------------------------------

 


(g) a schedule listing the accounts payable and notes and other obligations
payable of ITI as of June 30, 2006, or that arose thereafter other than in the
ordinary course of the business of ITI, indicating the creditor and amount,
classifying the accounts to show in reasonable detail the length of time, if
any, overdue, and stating the nature and amount of any refunds, set offs,
reimbursements, discounts, or other adjustments, which in the aggregate are
material and due to or claimed by ITI respecting such obligations;


(h) a schedule setting forth a description of any material adverse change in the
business, operations, property, inventory, assets, or condition of ITI since
June 30, 2006, required to be provided pursuant to section 1.07 hereof; and


(i) a schedule setting forth any other information, together with any required
copies of documents, required to be disclosed in the ITI Schedules by Sections
1.01 through 1.20.


ITI shall cause the ITI Schedules and the instruments and data delivered to
Sterling hereunder to be promptly updated after the date hereof up to and
including the Closing Date.


It is understood and agreed that not all of the schedules referred to above have
been completed or are available to be furnished by ITI. ITI shall have until
September 29, 2006 to provide such schedules. If ITI cannot or fails to do so,
or if Sterling acting reasonably finds any such schedules or updates provided
after the date hereof to be unacceptable according to the criteria set forth
below, Sterling may terminate this Agreement by giving written notice to ITI
within five (5) days after the schedules or updates were due to be produced or
were provided. For purposes of the foregoing, Sterling may consider a disclosure
in the ITI Schedules to be "unacceptable" if, (x) with respect to Schedule 1.19,
Sterling determines, in its sole discretion, that the ITI Businesses reflected
on the schedule are not consistent with Sterling’s understanding of the existing
and proposed businesses of ITI, (y) with respect to Schedule 1.20, Sterling
determines, in its sole discretion, that the repayment and/or conversion or
other terms of the ITI Related Party Debt are unacceptable, and (z) with respect
to other schedules, only if that item would have a material adverse impact on
the financial statements listed in Section 1.04(a), taken as a whole.


Section 1.22 Valid Obligation. This Agreement and all agreements and other
documents executed by ITI in connection herewith constitute the valid and
binding obligation of ITI, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors' rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.


ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF STERLING


As an inducement to, and to obtain the reliance of ITI and the ITI Shareholders,
except as set forth in the Sterling Schedules (as hereinafter defined), Sterling
represents and warrants as follows:


Section 2.01 Organization. Sterling is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada and has the
corporate power and is duly authorized, qualified, franchised, and licensed
under all applicable laws, regulations, ordinances, and orders of public
authorities to own all of its properties and assets, to carry on its business in
all material respects as it is now being conducted, and except where failure to
be so qualified would not have a material adverse effect on its business, there
is no jurisdiction in which it is not qualified in which the character and
location of the assets owned by it or the nature of the business transacted by
it requires qualification. Included in the Sterling Schedules are complete and
correct copies of the certificate of incorporation and bylaws of Sterling as in
effect on the date hereof. The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated hereby will not,
violate any provision of Sterling's certificate of incorporation or bylaws.
Sterling has taken all action required by law, its certificate of incorporation,
its bylaws, or otherwise to authorize the execution and delivery of this
Agreement, and Sterling has full power, authority, and legal right and has taken
all action required by law, its certificate of incorporation, bylaws, or
otherwise to consummate the transactions herein contemplated.


Section 2.02 Capitalization. Sterling's authorized capitalization, as of June
30, 2006, consists of (a) 70,000,000 shares of common stock, par value $0.001,
of which 28,335,061 shares are issued and outstanding (the "Original Sterling
Shares") and (b) 5,000,000 shares of preferred stock, par value $0.001 per
share, of which no shares are issued and outstanding. All issued and outstanding
shares are, and all securities to be issued pursuant to the Exchange will be,
legally issued, fully paid, and non-assessable and not issued in violation of
the preemptive or other rights of any person.


 
6

--------------------------------------------------------------------------------

 
 
    Section 2.03 Subsidiaries and Predecessor Corporations. Sterling does not
have any predecessor corporation(s) or subsidiaries, and does not own,
beneficially or of record, any shares of any other corporation, except as
disclosed in Schedule 2.03. For purposes hereinafter, the term "Sterling" also
includes those subsidiaries, if any, set forth on Schedule 2.03.


Section 2.04 Securities Filings; Financial Statements.


(a) Sterling is subject to the reporting requirements of the Securities Exchange
of 1934 (the "Exchange Act"), files reports (the "SEC Reports") with the
Securities and Exchange Commission (the "SEC"), and has heretofore delivered to
ITI, in the form filed with the Commission, (i) all quarterly and annual reports
on Forms 10-QSB and 10-KSB filed since September 30, 2004, (iii) all other
reports filed by Sterling with the SEC since September 30, 2004, and (iv) all
comment letters (the "SEC Comment Letters") from the SEC with respect to the SEC
Reports. Except as otherwise noted in the SEC Comment Letters, the SEC Reports
(i) were prepared in accordance with the requirements of the Exchange Act or the
Securities Act of 1933 (the "Securities Act"), as appropriate, and (ii) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.


(b) Included in the Sterling Schedules are (i) the unaudited balance sheet of
Sterling and the related statements of operations and cash flows as of and for
the three months and nine months ended September 30, 2005 and (ii) the audited
balance sheet of Sterling as of December 31, 2004, and the related audited
statement of operations, stockholders' equity and cash flows for the year ended
December 31, 2004, together with the notes to such statements (collectively, the
"Sterling Financial Statements") and the opinion of Thomas Leger & Company,
L.L.P., independent certified public accountants, with respect thereto, all as
set forth in the SEC Reports.


(c) Subject to such revisions as may be necessary to comply with the SEC Comment
Letters, (i) the Sterling Financial Statements have been prepared in accordance
with GAAP consistently applied throughout the periods involved, (ii) the
Sterling balance sheets present fairly as of their respective dates the
financial condition of Sterling, (iii) as of the date of such balance sheets,
except as and to the extent reflected or reserved against therein, Sterling had
no liabilities or obligations (absolute or contingent) which should be reflected
in the balance sheets or the notes thereto prepared in accordance with GAAP, and
all assets reflected therein are properly reported and present fairly the value
of the assets of Sterling, in accordance with generally accepted accounting
principles, and (iv) the statements of operations, stockholders' equity and cash
flows reflect fairly the information required to be set forth therein by GAAP.


(d) Except as set forth on Schedule 2.04(d), Sterling has no liabilities with
respect to the payment of any federal, state, county, local or other taxes
(including any deficiencies, interest or penalties), except for taxes accrued
but not yet due and payable.


(e) Except as set forth on Schedule 2.04(e), Sterling has timely filed all
state, federal or local income and/or franchise tax returns required to be filed
by it from inception to the date hereof. Each of such income tax returns
reflects the taxes due for the period covered thereby, except for amounts which,
in the aggregate, are immaterial.


(f) The books and records, financial and otherwise, of Sterling are in all
material aspects complete and, subject to such adjustments as may be necessary
to comply with the SEC Comment Letters, correct and have been maintained in
accordance with good business and accounting practices.
 
 
7

--------------------------------------------------------------------------------

 
(g) All of Sterling's assets are reflected on its financial statements, and,
except as set forth in the Sterling Schedules or the financial statements of
Sterling or the notes thereto, Sterling has no material liabilities, direct or
indirect, matured or unmatured, contingent or otherwise.


Section 2.05 Information. The information concerning Sterling set forth in this
Agreement and the Sterling Schedules is complete and accurate in all material
respects and does not contain any untrue statements of a material fact or omit
to state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading. In addition, Sterling
has fully disclosed in writing to ITI (through this Agreement or the Sterling
Schedules) all information relating to matters involving Sterling or its assets
or its present or past operations or activities which (i) indicated or may
indicate, in the aggregate, the existence of a greater than $5,000 liability or
diminution in value, (ii) have led or may lead to a competitive disadvantage on
the part of Sterling or (iii) either alone or in aggregation with other
information covered by this Section, otherwise have led or may lead to a
material adverse effect on the transactions contemplated herein or on Sterling,
its assets, or its operations or activities as presently conducted or as
contemplated to be conducted after the Closing Date, including, but not limited
to, information relating to governmental, employee, environmental, litigation
and securities matters and transactions with affiliates.


Section 2.06 Options or Warrants. There are no existing options, warrants,
calls, or commitments of any character relating to the authorized and unissued
stock of Sterling, except options, warrants, calls or commitments, if any, to
which Sterling is not a party and by which it is not bound.


Section 2.07 Absence of Certain Changes or Events. Except as set forth herein or
permitted in writing by ITI, since September 30, 2005:


(a) there has not been (i) any material adverse change in the business,
operations, properties, assets or condition of Sterling or (ii) any damage,
destruction or loss to Sterling (whether or not covered by insurance) materially
and adversely affecting the business, operations, properties, assets or
condition of Sterling;


(b) Sterling has not (i) amended its certificate of incorporation or bylaws;
(ii) declared or made, or agreed to declare or make any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii)
waived any rights of value which in the aggregate are outside of the ordinary
course of business or material considering the business of Sterling; (iv) made
any material change in its method of management, operation, or accounting; (v)
entered into any transactions or agreements other than in the ordinary course of
business; (vi) made any accrual or arrangement for or payment of bonuses or
special compensation of any kind or any severance or termination pay to any
present or former officer or employee; (vii) increased the rate of compensation
payable or to become payable by it to any of its officers or directors or any of
its salaried employees whose monthly compensation exceed $1,000; or (viii) made
any increase in any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement,
made to, for or with its officers, directors, or employees;


(c) Sterling has not (i) granted or agreed to grant any options, warrants, or
other rights for its stock, bonds, or other corporate securities calling for the
issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (iii) paid or
agreed to pay any material obligations or liabilities (absolute or contingent)
other than current liabilities reflected in or shown on the most recent Sterling
balance sheet and current liabilities incurred since that date in the ordinary
course of business and professional and other fees and expenses in connection
with the preparation of this Agreement and the consummation of the transaction
contemplated hereby; (iv) sold or transferred, or agreed to sell or transfer,
any of its assets, properties, or rights (except assets, properties, or rights
not used or useful in its business which, in the aggregate have a value of less
than $1000), or canceled, or agreed to cancel, any debts or claims (except debts
or claims which in the aggregate are of a value less than $1000); (v) made or
permitted any amendment or termination of any contract, agreement, or license to
which it is a party if such amendment or termination is material, considering
the business of Sterling; or (vi) issued, delivered or agreed to issue or
deliver, any stock, bonds, or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock), except in
connection with this Agreement; and


(d) to the best knowledge of Sterling, it has not become subject to any law or
regulation which materially and adversely affects, or in the future, may
adversely affect, the business, operations, properties, assets or condition of
Sterling.


 
8

--------------------------------------------------------------------------------

 
 
    Section 2.08 Title and Related Matters. Sterling has good and marketable
title to all of its properties, inventory, interest in properties, and assets,
real and personal, which are reflected in the most recent Sterling balance sheet
or acquired after that date (except properties, inventory, interest in
properties, and assets sold or otherwise disposed of since such date in the
ordinary course of business), free and clear of all liens, pledges, charges, or
encumbrances except (a) statutory liens or claims not yet delinquent; (b) such
imperfections of title and easements as do not and will not materially detract
from or interfere with the present or proposed use of the properties subject
thereto or affected thereby or otherwise materially impair present business
operations on such properties; and (c) as described in the Sterling Schedules.
Except as set forth in the Sterling Schedules, Sterling owns, free and clear of
any liens, claims, encumbrances, royalty interests, or other restrictions or
limitations of any nature whatsoever, any and all products it is currently
manufacturing, including the underlying technology and data, and all procedures,
techniques, marketing plans, business plans, methods of management, or other
information utilized in connection with Sterling's business. Except as set forth
in the Sterling Schedules, no third party has any right to, and Sterling has not
received any notice of infringement of or conflict with asserted rights of
others with respect to any product, technology, data, trade secrets, know-how,
propriety techniques, trademarks, service marks, trade names, or copyrights
which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a materially adverse effect on the
business, operations, financial condition, income, or business prospects of
Sterling or any material portion of its properties, assets, or rights.


Section 2.09 Litigation and Proceedings. There are no actions, suits,
proceedings or investigations pending or, to the knowledge of Sterling after
reasonable investigation, threatened by or against Sterling or affecting
Sterling or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind except as disclosed in Schedule 2.09. Sterling has no
knowledge of any default on its part with respect to any judgment, order, writ,
injunction, decree, award, rule or regulation of any court, arbitrator, or
governmental agency or instrumentality or any circumstance that after reasonable
investigation would result in the discovery of such default.


Section 2.10 Contracts.


(a)  Sterling is not a party to, and its assets, products, technology and
properties are not bound by, any material contract, franchise, license
agreement, agreement, debt instrument or other commitments whether such
agreement is in writing or oral, except as disclosed in Schedule 2.10.


(b) All contracts, agreements, franchises, license agreements, and other
commitments to which Sterling is a party or by which its properties are bound
and which are material to the operations of Sterling taken as a whole are valid
and enforceable by Sterling in all respects, except as limited by bankruptcy and
insolvency laws and by other laws affecting the rights of creditors generally;


(c) Sterling is not a party to or bound by, and the properties of Sterling are
not subject to any contract, agreement, other commitment or instrument; any
charter or other corporate restriction; or any judgment, order, writ,
injunction, decree, or award which materially and adversely affects, the
business operations, properties, assets, or condition of Sterling; and


(d) Except as included or described in the Sterling Schedules or reflected in
the most recent Sterling balance sheet, Sterling is not a party to any oral or
written (i) contract for the employment of any officer or employee which is not
terminable on 30 days, or less notice; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension benefit or retirement plan,
(iii) agreement, contract, or indenture relating to the borrowing of money, (iv)
guaranty of any obligation, other than one on which Sterling is a primary
obligor, for the borrowing of money or otherwise, excluding endorsements made
for collection and other guaranties of obligations which, in the aggregate do
not exceed more than one year or providing for payments in excess of $5,000 in
the aggregate; (vi) collective bargaining agreement; or (vii) agreement with any
present or former officer or director of Sterling.


 
9

--------------------------------------------------------------------------------

 
 
    Section 2.11 Material Contract Defaults. Sterling is not in default in any
material respect under the terms of any outstanding contract, agreement, lease,
or other commitment which is material to the business, operations, properties,
assets or condition of Sterling and there is no event of default in any material
respect under any such contract, agreement, lease, or other commitment in
respect of which Sterling has not taken adequate steps to prevent such a default
from occurring.


Section 2.12 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which Sterling is a party or
to which any of its assets or operations are subject.


Section 2.13 Governmental Authorizations. Sterling has all licenses, franchises,
permits, and other governmental authorizations, that are legally required to
enable it to conduct its business operations in all material respects as
conducted on the date hereof. Except for compliance with federal and state
securities or corporation laws, as hereinafter provided, no authorization,
approval, consent or order of, or registration, declaration or filing with, any
court or other governmental body is required in connection with the execution
and delivery by Sterling of this Agreement and the consummation by Sterling of
the transactions contemplated hereby.


Section 2.14 Compliance With Laws and Regulations. To the best of its knowledge,
Sterling has complied with all applicable statutes and regulations of any
federal, state, or other applicable governmental entity or agency thereof,
except to the extent that noncompliance would not materially and adversely
affect the business, operations, properties, assets or condition of Sterling or
except to the extent that noncompliance would not result in the occurrence of
any material liability. This compliance includes, but is not limited to, the
filing of all reports to date with federal and state securities authorities.


Section 2.15 Insurance. All of the properties of Sterling are fully insured for
their full replacement cost.


Section 2.16 Approval of Agreement. The board of directors of Sterling has
authorized the execution and delivery of this Agreement by Sterling. No approval
of the shareholders of Sterling is required to carry out the transactions
contemplated by this Agreement.


Section 2.17 Continuity of Business Enterprises. Sterling has no commitment or
present intention to liquidate ITI or sell or otherwise dispose of a material
portion of ITI's business or assets following the consummation of the
transactions contemplated hereby.


Section 2.18 Material Transactions or Affiliations. Except as disclosed herein
and in the Sterling Schedules, there exists no contract, agreement or
arrangement between Sterling and any predecessor and any person who was at the
time of such contract, agreement or arrangement an officer, director, or person
owning of record or known by Sterling to own beneficially, 5% or more of the
issued and outstanding common stock of Sterling and which is to be performed in
whole or in part after the date hereof or was entered into not more than three
years prior to the date hereof. Neither any officer, director, nor 5%
shareholder of Sterling has, or has had since inception of Sterling, any known
interest, direct or indirect, in any such transaction with Sterling which was
material to the business of Sterling. Sterling has no commitment, whether
written or oral, to lend any funds to, borrow any money from, or enter into any
other transaction with, any such affiliated person.


Section 2.19 Labor Relations. Sterling has not had work stoppage resulting from
labor problems. To the knowledge of Sterling, no union or other collective
bargaining organization is organizing or attempting to organize any employee of
Sterling.


 
10

--------------------------------------------------------------------------------

 
 
    Section 2.20 Sterling Schedules. Sterling has delivered to ITI the following
schedules, which are collectively referred to as the "Sterling Schedules" and
which consist of separate schedules, which are dated the date of this Agreement,
all certified by the chief executive officer of Sterling to be complete, true,
and accurate in all material respects as of the date of this Agreement:


(a) a schedule containing complete and accurate copies of the certificate of
incorporation and bylaws of Sterling as in effect as of the date of this
Agreement;


(b) a schedule containing the financial statements of Sterling identified in
paragraph 2.04(b);


(c) a schedule containing a description of all real property owned by Sterling,
together with a description of every mortgage, deed of trust, pledge, lien,
agreement, encumbrance, claim, or equity interest of any nature whatsoever in
such real property;


(d) a schedule listing the accounts receivable and notes and other obligations
receivable of Sterling as of June 30, 2006, or thereafter other than in the
ordinary course of business of Sterling, indicating the debtor and amount, and
classifying the accounts to show in reasonable detail the length of time, if
any, overdue, and stating the nature and amount of any refunds, set offs,
reimbursements, discounts, or other adjustments which are in the aggregate
material and due to or claimed by such debtor;


(e) a schedule listing the accounts payable and notes and other obligations
payable of Sterling as of June 30, 2006, or that arose thereafter other than in
the ordinary course of the business of Sterling, indicating the creditor and
amount, classifying the accounts to show in reasonable detail the length of
time, if any, overdue, and stating the nature and amount of any refunds, set
offs, reimbursements, discounts, or other adjustments, which in the aggregate
are material and due to or claimed by Sterling respecting such obligations;


(f) a schedule setting forth a description of any material adverse change in the
business, operations, property, inventory, assets, or condition of Sterling
since September 30, 2005, required to be provided pursuant to section 2.07
hereof; and
 
 
 
(g) a schedule setting forth any other information, together with any required
copies of documents, required to be disclosed in the Sterling Schedules by
Sections 2.01 through 2.19.


Sterling shall cause the Sterling Schedules and the instruments and data
delivered to ITI hereunder to be promptly updated after the date hereof up to
and including the Closing Date.


It is understood and agreed that not all of the schedules referred to above have
been completed or are available to be furnished by Sterling. Sterling shall have
until September 29, 2006 to provide such schedules. If Sterling cannot or fails
to do so, or if ITI acting reasonably finds any such schedules or updates
provided after the date hereof to be unacceptable according to the criteria set
forth below, ITI may terminate this Agreement by giving written notice to
Sterling within five (5) days after the schedules or updates were due to be
produced or were provided. For purposes of the foregoing, ITI may consider a
disclosure in the Sterling Schedules to be "unacceptable" only if that item
would have a material adverse impact on the financial statements listed in
Section 2.04(b), taken as a whole.


Section 2.21 Bank Accounts; Power of Attorney. Set forth in Schedule 2.21 is a
true and complete list of (a) all accounts with banks, money market mutual funds
or securities or other financial institutions maintained by Sterling within the
past twelve (12) months, the account numbers thereof, and all persons authorized
to sign or act on behalf of Sterling, (b) all safe deposit boxes and other
similar custodial arrangements maintained by Sterling within the past twelve
(12) months, and (c) the names of all persons holding powers of attorney from
Sterling or who are otherwise authorized to act on behalf of Sterling with
respect to any matter, other than its officers and directors, and a summary of
the terms of such powers or authorizations.


Section 2.22 Valid Obligation. This Agreement and all agreements and other
documents executed by Sterling in connection herewith constitute the valid and
binding obligation of Sterling, enforceable in accordance with its or their
terms, except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting the enforcement of creditors' rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefor may
be brought.


 
11

--------------------------------------------------------------------------------

 
 
ARTICLE III
PLAN OF EXCHANGE


Section 3.01 The Exchange. On the terms and subject to the conditions set forth
in this Agreement, on the Closing Date (as defined in Section 3.04), each ITI
Common Shareholder who shall elect to accept the exchange offer described herein
(the "Accepting Common Shareholders"), shall assign, transfer and deliver, free
and clear of all liens, pledges, encumbrances, charges, restrictions or known
claims of any kind, nature, or description, 100% of the issued and outstanding
shares of common stock of ITI held by each of such shareholders; the objective
of such Exchange being the acquisition by Sterling of 100% of the issued and
outstanding common stock of ITI. In exchange for the transfer of such securities
by the ITI Shareholders, Sterling shall issue to the ITI Shareholders an
aggregate of 28,335,061 shares of common stock of Sterling (the "Common Exchange
Shares"). In the event the Exchange is consummated, as provided in Section 5.05,
but less than 100% of the common stock of ITI is delivered to Sterling, the
number of Common Exchange Shares issuable by Sterling to the Accepting Common
Shareholders as described above shall be reduced proportionately. At the
Closing, each Accepting Common Shareholder shall, on surrender of his
certificate or certificates representing such ITI shares to Sterling or its
registrar or transfer agent, be entitled to receive a certificate or
certificates evidencing his proportionate interest in the Common Exchange
Shares. Upon consummation of the transaction contemplated herein, assuming
participation by all of the ITI Shareholders, all of the shares of common stock
of ITI shall be held by Sterling and the ITI Shareholders shall hold fifty
percent of the common stock of Sterling immediately following the Exchange.


Section 3.02 Preferred Exchange Shares. In addition to the Common Exchange
Shares, Sterling shall issue to the Accepting Common Shareholders at the Closing
Date up to 28,335 shares of Series A Preferred Stock of Sterling (the "Preferred
Exchange Shares"), the terms of the Preferred Exchange Shares being as set forth
in the Certificate of Designation attached hereto as Exhibit A. The actual
number of Preferred Exchange Shares to be issued to the ITI Shareholders shall
be determined by multiplying (i) 28,335 by (ii) the quotient derived by dividing
(x) the ITI Appraised Value (as defined in Section 4.12) minus the Sterling
Appraised Value (as defined in Section 4.12), by (y) the Sterling Appraised
Value; provided that the total Preferred Exchange Shares shall in no event
exceed 28,335. In the event the Exchange is consummated, as provided in Section
5.05, but less than 100% of the common stock of ITI is delivered to Sterling,
the number of Preferred Exchange Shares issuable by Sterling to the Accepting
Common Shareholders shall be reduced proportionally. At the Closing, each
Accepting Common Shareholder shall, on surrender of his certificate or
certificates representing such ITI shares to Sterling or its registrar or
transfer agent, be entitled to receive a certificate or certificates evidencing
his proportionate interest in the Preferred Exchange Shares.


Section 3.03 Contingent Consideration. In addition to the Common Exchange Shares
and Preferred Exchange Shares issuable pursuant to Sections 3.01 and 3.02,
Sterling shall issue to the Accepting Common Shareholders up to 85,005 shares of
Series A Preferred Stock (the "Earnout Shares") in five separate issuances of up
to 17,001 Earnout Shares per issuance, each issuance being contingent upon ITI’s
satisfaction of the criteria (the "Earnout Criteria") set forth in this Section
3.03. For purposes of determining whether the Earnout Criteria has been
satisfied and the number of Earnout Shares issuable, the following shall apply:


(a) For each calendar year beginning in 2007 and ending in 2011 (the "Earnout
Period"), a minimum level of earnings before interest, taxes, depreciation and
amortization (the "Minimum EBITDA") and a target level of earnings before
interest, taxes, depreciation and amortization (the "Target EBITDA") for ITI is
established as follows:


Year
 
Minimum EBITDA
 
Target EBITDA
 
2007
 
$
200,000
 
$
450,000
 
2008
   
400,000
   
700,000
 
2009
   
600,000
   
950,000
 
2010
   
800,000
   
1,200,000
 
2011
   
1,200,000
   
1,450,000
 



(b) Earnings before interest, taxes, depreciation and amortization ("EBITDA") of
ITI will be computed for each calendar year during the Earnout Period based on
the financial performance of the ITI Businesses, on a stand-alone basis, in
accordance with GAAP applied consistently throughout the Earnout Period and
consistent with the fiscal period immediately prior to the Earnout Period. For
purposes of determining satisfaction of the Earnout Criteria, (1) EBITDA shall
be computed on a calendar year basis, (2) Net Excess EBITDA shall be carried
forward in computing EBITDA for the following year, and (3) EBITDA of the ITI
Businesses will include EBITDA attributable to each of the ITI Businesses and
natural extensions of the ITI Businesses to new geographic markets and
customers, subject to the limitations, if any, described on Schedule 1.19, but
will exclude (a) EBITDA attributable to entry, on or after the Closing Date,
into new product or services markets and acquisitions, on or after the Closing
Date, of businesses or projects and (b) EBITDA attributable to the proposed sale
of ITI’s Papa Johns operations. For purposes of computing EBITDA for any
calendar year "Net Excess EBITDA" shall consist of the excess, if any, of (x)
the aggregate EBITDA for each preceding calendar year during the Earnout Period
over (y) the aggregate Target EBITDA for each preceding calendar year during the
Earnout Period.


 
12

--------------------------------------------------------------------------------

 
(c) Within fifteen calendar days following the release of earnings by Sterling,
but not later than 120 days after the end of each calendar year during the
Earnout Period, Sterling will determine EBITDA and the number of Earnout Shares
for the applicable year. The calculation of EBITDA and the number of Earnout
Shares to be issued shall be set out in writing and approved by Thomas Mathew,
on behalf of Sterling, and Ron Bearden, on behalf of ITI. In the event Mr.
Mathew and Mr. Bearden are unable to agree on the calculation of EBITDA and the
Earnout Shares to be issued, the calculation shall be submitted to Sterling’s
independent public accounting firm and any determination by that firm will be
binding. Not later than fifteen days after a final determination of EBITDA and
the Earnout Shares to be issued for each calendar year during the Earnout
Period, Sterling will issue Earnout Shares, as follows:


(i) if EBITDA for the applicable year is less than the Minimum EBITDA for the
year, no Earnout Shares will be issued;


(ii) if EBITDA for the applicable year equals or exceed the Target EBITDA for
the year, 17,001 Earnout Shares will be issued; and


(iii) if EBITDA for the applicable year is more than the Minimum EBITDA but less
than the Target EBITDA for the year, a number of Earnout Shares will be issued
equal to (x) 17,001 shares, multiplied by (y) the percentage determining by
dividing EBITDA by Target EBITDA.


(d) In the event the Exchange is consummated but less than 100% of the common
stock of ITI is delivered to Sterling, the number of Earnout Shares, in the
aggregate and in yearly installments, shall be reduced proportionately.


(e) Each Accepting Common Shareholder having complied with Section 3.01 shall be
entitled to receive a certificate or certificates evidencing his proportionate
interest in the Earnout Shares.


Section 3.04 Anti-Dilution. The number of Common Exchange Shares and Preferred
Exchange Shares issuable upon Exchange pursuant to Section 3.01 and Section
3.02, and the number of Earnout Shares issuable pursuant to Section 3.03, shall
be appropriately adjusted to take into account any other stock split, stock
dividend, reverse stock split, recapitalization, or similar change in the
Sterling common stock which may occur between the date of the execution of this
Agreement and the Closing Date.


Section 3.05 Closing. The closing ("Closing") of the transactions contemplated
by this Agreement shall be on a date and at such time as the parties may agree
("Closing Date") but not later than October 31, 2006, subject to the right of
Sterling or ITI to extend such Closing Date by up to an additional sixty (60)
days. Such Closing shall take place at a mutually agreeable time and place.


Section 3.06 Closing Events. At the Closing, Sterling, ITI and each of the ITI
Accepting Common Shareholders shall execute, acknowledge, and deliver (or shall
ensure to be executed, acknowledged, and delivered) any and all certificates,
opinions, financial statements, schedules, agreements, resolutions, rulings or
other instruments required by this Agreement to be so delivered at or prior to
the Closing, together with such other items as may be reasonably requested by
the parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby.


 
13

--------------------------------------------------------------------------------

 
Section 3.07 Termination.


(a) This Agreement may be terminated by the board of directors of either
Sterling or ITI at any time prior to the Closing Date if:


(i) there shall be any actual or threatened action or proceeding before any
court or any governmental body which shall seek to restrain, prohibit, or
invalidate the transactions contemplated by this Agreement and which, in the
judgment of such board of directors, made in good faith and based upon the
advice of its legal counsel, makes it inadvisable to proceed with the Exchange;
or


(ii) any of the transactions contemplated hereby are disapproved by any
regulatory authority whose approval is required to consummate such transactions
(which does not include the SEC) or in the judgment of such board of directors,
made in good faith and based on the advice of counsel, there is substantial
likelihood that any such approval will not be obtained or will be obtained only
on a condition or conditions which would be unduly burdensome, making it
inadvisable to proceed with the Exchange.


In the event of termination pursuant to this paragraph (a) of Section 3.07, no
obligation, right or liability shall arise hereunder, and each party shall bear
all of the expenses incurred by it in connection with the negotiation, drafting,
and execution of this Agreement and the transactions herein contemplated.


(b) This Agreement may be terminated by the board of directors of Sterling at
any time prior to the Closing Date if:


(i) there shall have been any change after the date of the latest balance sheet
of ITI in the assets, properties, business, or financial condition of ITI, which
could have a materially adverse effect on the financial statements of ITI listed
in Section 1.04(a) taken as a whole, except any changes disclosed in the ITI
Schedules;


(ii) the board of directors of Sterling determines in good faith that one or
more of Sterling's conditions to Closing has not occurred, through no fault of
Sterling.


(iii) Sterling takes the termination action specified in Section 1.20 as a
result of ITI Schedules or updates thereto which Sterling finds unacceptable;


(iv) on or before October 31, 2006, Sterling notifies ITI that Sterling's
investigation pursuant to Section 4.01 below has uncovered information which it
finds unacceptable by the same criteria set forth in Section 1.21; or


(v) ITI shall fail to comply in any material respect with any of its covenants
or agreements contained in this Agreement or if any of the representations or
warranties of ITI contained herein shall be inaccurate in any material respect,
where such noncompliance or inaccuracy has not been cured within ten (10) days
after written notice thereof.


If this Agreement is terminated pursuant to this paragraph (b) of Section 3.07,
this Agreement shall be of no further force or effect, and no obligation, right
or liability shall arise hereunder, except that ITI shall bear its own costs as
well as the reasonable costs of Sterling in connection with the negotiation,
preparation, and execution of this Agreement and qualifying the offer and sale
of securities to be issued in the Exchange under the registration requirements,
or exemption from the registration requirements, of state and federal securities
laws.


 
14

--------------------------------------------------------------------------------

 
(c) This Agreement may be terminated by the board of directors of ITI at any
time prior to the Closing Date if:


(i) there shall have been any change after the date of the latest balance sheet
of Sterling in the assets, properties, business or financial condition of
Sterling, which could have a material adverse effect on the financial statements
of Sterling listed in Section 2.04(b) taken as a whole, except any changes
disclosed in the Sterling Schedules;


(ii) the board of directors of ITI determines in good faith that one or more of
ITI's conditions to Closing has not occurred, through no fault of ITI;


(iii) ITI takes the termination action specified in Section 2.20 as a result of
Sterling Schedules or updates thereto which ITI finds unacceptable;


(iv) on or before October 31, 2006, ITI notifies Sterling that ITI's
investigation pursuant to Section 4.01 below has uncovered information which it
finds unacceptable by the same criteria set forth in Section 2.20; or


(v) Sterling shall fail to comply in any material respect with any of its
covenants or agreements contained in this Agreement or if any of the
representations or warranties of Sterling contained herein shall be inaccurate
in any material respect, where such noncompliance or inaccuracy has not been
cured within ten (10) days after written notice thereof.


If this Agreement is terminated pursuant to this paragraph (c) of Section 3.07,
this Agreement shall be of no further force or effect, and no obligation, right
or liability shall arise hereunder, except that Sterling shall bear its own
costs as well as the reasonable costs of ITI and its principal shareholders
incurred in connection with the negotiation, preparation and execution of this
Agreement.
 
ARTICLE IV
SPECIAL COVENANTS
 
Section 4.01 Access to Properties and Records. Sterling and ITI will each afford
to the officers and authorized representatives of the other full access to the
properties, books and records of Sterling or ITI, as the case may be, in order
that each may have a full opportunity to make such reasonable investigation as
it shall desire to make of the affairs of the other, and each will furnish the
other with such additional financial and operating data and other information as
to the business and properties of Sterling or ITI, as the case may be, as the
other shall from time to time reasonably request. Without limiting the
foregoing, as soon as practicable after the end of each fiscal quarter (and in
any event through the last fiscal quarter prior to the Closing Date), each party
shall provide the other with quarterly internally prepared and unaudited
financial statements.


Section 4.02 Delivery of Books and Records. At the Closing, ITI shall deliver to
Sterling the originals of the corporate minute books, books of account,
contracts, records, and all other books or documents of ITI now in the
possession of ITI or its representatives.


Section 4.03 Third Party Consents and Certificates. Sterling and ITI agree to
cooperate with each other in order to obtain any required third party consents
to this Agreement and the transactions herein contemplated.


Section 4.04 Conversion of Loans. At Closing, all amounts advanced by ITI to
Sterling pursuant to that Loan Agreement, dated October 2005, shall be converted
to capital of Sterling and deemed paid in full without the issuance of shares.


Section 4.05 Designation of Directors and Officers. On or before the Closing
Date, Sterling shall secure the resignations of all current officers and
directors of Sterling and shall appoint as directors Ron F. Bearden, Thomas
Mathew, G. Mac Vogelei, Terry Blaney and Gary Leonard, with Ron F. Bearden
appointed as Chairman of the Board and G. Mac Vogelei appointed as Vice Chairman
of the Board, and shall appoint Ron F. Bearden as President and Chief Executive
Officer, Thomas Mathew as Executive Vice President and as President of Sterling
FBO Holdings, G. Mac Vogelei as Executive Vice President and as Vice President
and Chief Operating Officer of ITI.


 
15

--------------------------------------------------------------------------------

 
Section 4.06 Employment Agreements. On or before the Closing Date, Sterling
shall enter into employment agreements (the "Employment Agreements"),
substantially in the form attached hereto as Exhibit B, with each of Ron F.
Bearden, G. Mac Vogelei and Thomas Mathew which Employment Agreements will
provide minimum terms of employment of one year, a minimum base salary of
$12,500 per month, reasonable expense allowances for travel and entertainment,
reasonable office, staffing and auto expense allowances as well as performance
based bonuses, determined by the board of directors in accordance with
investment banking industry standards and payable in cash or securities,
including standard non-compete and non-disclosure provisions and reflecting,
generally, the understanding and agreement that each of Mr. Bearden, Mr. Vogelei
and Mr. Mathew will be located in, and operate from, diverse locations,
consistent with their activities on behalf of Sterling and ITI, respectively,
prior to the Closing Date, that their expenses reimbursable by Sterling will
vary based on their locations and that their positions entail substantial
international travel.


Section 4.07 Exclusive Dealing Rights. Until 5:00 P.M. Houston Time on October
31, 2006:


(a) In recognition of the substantial time and effort which Sterling has spent
and will continue to spend in investigating ITI and its business and in
addressing the matters related to the transactions contemplated herein, each of
which may preempt or delay other management activities, neither ITI, nor any of
its officers, employees, representatives or agents will directly or indirectly
solicit or initiate any discussions or negotiations with, or, except where
required by fiduciary obligations under applicable law as advised by counsel,
participate in any negotiations with or provide any information to or otherwise
cooperate in any other way with, or facilitate or encourage any effort or
attempt by, any corporation, partnership, person or other entity or group (other
than Sterling and its directors, officers, employees, representatives and
agents) concerning any merger, sale of substantial assets, sale of shares of
capital stock, (including without limitation, any public or private offering of
the common stock of ITI) or similar transactions involving ITI (all such
transactions being referred to as "ITI Acquisition Transactions"). If ITI
receives any proposal with respect to an ITI Acquisition Transaction, it will
immediately communicate to Sterling the fact that it has received such proposal
and the principal terms thereof.


(b) In recognition of the substantial time and effort which ITI has spent and
will continue to spend in investigating Sterling and its business and in
addressing the matters related to the transactions contemplated herein, each of
which may preempt or delay other management activities, neither Sterling, nor
any of its officers, employees, representatives or agents will directly or
indirectly solicit or initiate any discussions or negotiations with, or, except
where required by fiduciary obligations under applicable law as advised by
counsel, participate in any negotiations with or provide any information to or
otherwise cooperate in any other way with, or facilitate or encourage any effort
or attempt by, any corporation, partnership, person or other entity or group
(other than ITI and its directors, officers, employees, representatives and
agents) concerning any merger, sale of substantial assets, sale of shares of
capital stock, (including without limitation, any public or private offering of
the common stock of Sterling) or similar transactions involving Sterling (all
such transactions being referred to as "Sterling Acquisition Transactions"). If
Sterling receives any proposal with respect to a Sterling Acquisition
Transaction, it will immediately communicate to ITI the fact that it has
received such proposal and the principal terms thereof.


Section 4.08 Actions Prior to Closing. 


(a) From and after the date of this Agreement until the Closing Date and except
as set forth in the Sterling Schedules or ITI Schedules or as permitted or
contemplated by this Agreement, Sterling (subject to paragraph (d) below) and
ITI respectively, will each:


(i) carry on its business in substantially the same manner as it has heretofore;


(ii) maintain and keep its properties in states of good repair and condition as
at present, except for depreciation due to ordinary wear and tear and damage due
to casualty;


(iii) maintain in full force and effect insurance comparable in amount and in
scope of coverage to that now maintained by it;


(iv) perform in all material respects all of its obligations under material
contracts, leases, and instruments relating to or affecting its assets,
properties, and business;


(v) use its best efforts to maintain and preserve its business organization
intact, to retain its key employees, and to maintain its relationship with its
material suppliers and customers; and


(vi) fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal and state laws and all rules, regulations,
and orders imposed by federal or state governmental authorities.


 
16

--------------------------------------------------------------------------------

 
(b) From and after the date of this Agreement until the Closing Date and except
as permitted or contemplated by this Agreement, neither Sterling nor ITI will:


(i) make any changes in their articles or certificate of incorporation or
bylaws;


(ii) take any action described in Section 1.07 in the case of ITI, or in Section
2.07, in the case of Sterling (all except as permitted therein or as disclosed
in the applicable party's schedules);


(iii) enter into or amend any contract, agreement, or other instrument of any of
the types described in such party's schedules, except that a party may enter
into or amend any contract, agreement, or other instrument in the ordinary
course of business involving the sale of goods or services; or


(iv) sell any assets or discontinue any operations, sell any shares of capital
stock (other than as contemplated herein) or conduct any similar transactions
other than in the ordinary course of business.


(c) Any other provision of this Agreement notwithstanding, on or prior to the
Closing Date, (i) Sterling may sell its Commodore Plaza property, (ii) ITI may
sell its interest in its Papa John’s franchise provided that the sales price is
not less than $1,300,000, and (iii) ITI shall take all steps reasonably
necessary to assure ownership by ITI, at the Closing Date, of each of the ITI
Businesses.


(d) In light of the fact that ITI's shareholders will control Sterling as a
result of the Exchange, from and after the date of this Agreement until the
Closing Date, Sterling shall take no action which is material to, and outside of
the ordinary course of, its business without the prior written approval of ITI,
which ITI may give or withhold in its sole discretion after consultation with
Sterling.


Section 4.09 Sales Under Rule 144 or 145,If Applicable. 


(a) Sterling will use its best efforts to at all times comply with the reporting
requirements of the Exchange Act, including timely filing of all periodic
reports required under the provisions of the Exchange Act and the rules and
regulations promulgated thereunder.


(b) Upon being informed in writing by any such person holding restricted stock
of Sterling that such person intends to sell any shares under Rule 144, Rule 145
or Regulation S promulgated under the Securities Act (including any rule adopted
in substitution or replacement thereof), Sterling will certify in writing to
such person that it has filed all of the reports required to be filed by it
under the Exchange Act to enable such person to sell such person's restricted
stock under Rule 144, 145 or Regulation S, as may be applicable in the
circumstances, or will inform such person in writing that it has not filed any
such report or reports.


(c) If any certificate representing any such restricted stock is presented to
Sterling's transfer agent for registration of transfer in connection with any
sale theretofore made under Rule 144, 145 or Regulation S, provided such
certificate is duly endorsed for transfer by the appropriate person(s) or
accompanied by a separate stock power duly executed by the appropriate person(s)
in each case with reasonable assurances that such endorsements are genuine and
effective, and is accompanied by an opinion of counsel satisfactory to Sterling
and its counsel that the stock transfer has complied with the requirements of
Rule 144, 145 or Regulation S, as the case may be, Sterling will promptly
instruct its transfer agent to register such shares and to issue one or more new
certificates representing such shares to the transferee and, if appropriate
under the provisions of Rule 144, 145 or Regulation S, as the case may be, free
of any stop transfer order or restrictive legend. The provisions of this Section
4.08 shall survive the Closing and the consummation of the transactions
contemplated by this Agreement.


 
17

--------------------------------------------------------------------------------

 
Section 4.10 Indemnification.


(a) ITI hereby agrees to indemnify Sterling and each of the officers, agents and
directors of Sterling as of the date of execution of this Agreement against any
loss, liability, claim, damage, or expense (including, but not limited to, any
and all expense whatsoever reasonably incurred in investigating, preparing, or
defending against any litigation, commenced or threatened, or any claim
whatsoever), to which it or they may become subject arising out of or based on
any inaccuracy appearing in or misrepresentations made under Article I of this
Agreement. The indemnification provided for in this paragraph shall survive the
Closing and consummation of the transactions contemplated hereby and termination
of this Agreement.


(b) Sterling hereby agrees to indemnify ITI and each of the officers, agents,
and directors of ITI and each of the ITI Shareholders as of the date of
execution of this Agreement against any loss, liability, claim, damage, or
expense (including, but not limited to, any and all expense whatsoever
reasonably incurred in investigating, preparing, or defending against any
litigation, commenced or threatened, or any claim whatsoever), to which it or
they may become subject arising out of or based on any inaccuracy appearing in
or misrepresentation made under Article II of this Agreement. The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement.


Section 4.11 Post-Closing Covenants. As soon as practical following Closing, and
subject to the discretion of the post-Closing Board of Directors, Sterling will
consider (a) amendment of its Articles of Incorporation to change the name of
Sterling to "ITI Capital, Inc." or such other name as the Board of Directors may
deem appropriate and take all steps reasonably necessary to effect any such name
change and (b) reverse splitting the common stock of Sterling.


Section 4.12 Valuation. From and after the date of this Agreement until the
Closing Date, each of Sterling and ITI shall cooperate in engaging qualified
appraisers or valuation experts acceptable to both Sterling and ITI to conduct
valuations of Sterling and ITI, respectively, and shall cooperate fully with
such valuation experts in conducting such valuations. Sterling and ITI shall
each be responsible for costs incurred with respect to the valuation of its own
business. The valuation experts retained shall be charged with determining the
fair market value of each of Sterling (the "Sterling Appraised Value") and ITI
(the "ITI Appraised Value"). In determining the Sterling Appraised Value, the
valuation expert shall take into account all amounts owed by Sterling, including
amounts owed to ITI that will be converted to equity at the Closing Date. In
determining the ITI Appraised Value, the valuation expert shall first determine
a value of ITI as a whole, including all of the ITI Businesses (the “ITI
Enterprise Value”), and will then subtract from the ITI Enterprise Value any
value attributable to projected future earnings of ITI that may be includable in
EBITDA for purposes of measuring satisfaction of the Earnout Criteria.
 
ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF STERLING


The obligations of Sterling under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:


Section 5.01 Accuracy of Representations and Performance of Covenants. The
representations and warranties made by ITI in this Agreement were true when made
and shall be true at the Closing Date with the same force and effect as if such
representations and warranties were made at and as of the Closing Date (except
for changes therein permitted by this Agreement). ITI shall have performed or
complied with all covenants and conditions required by this Agreement to be
performed or complied with by ITI prior to or at the Closing. Sterling shall be
furnished with a certificate, signed by a duly authorized executive officer of
ITI and dated the Closing Date, to the foregoing effect.


 
18

--------------------------------------------------------------------------------

 
Section 5.02 Officer's Certificate. Sterling shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
ITI to the effect that no litigation, proceeding, investigation, or inquiry is
pending, or to the best knowledge of ITI threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement, or, to the extent not disclosed in the ITI Schedules, by or
against ITI, which might result in any material adverse change in any of the
assets, properties, business, or operations of ITI.


Section 5.03 No Material Adverse Change. Prior to the Closing Date, there shall
not have occurred any change in the financial condition, business, or operations
of ITI nor shall any event have occurred which, with the lapse of time or the
giving of notice, is determined to be unacceptable using the criteria set forth
in Section 1.19.


Section 5.04 Good Standing. Sterling shall have received a certificate of good
standing from the State of Nevada, dated as of a date within ten days prior to
the Closing Date certifying that ITI is in good standing as a corporation in the
State of Nevada.


Section 5.05 Approval by ITI Shareholders. The Exchange shall have been
approved, and shares delivered in accordance with Section 3.01, by the holders
of not less than eighty percent (80%) of the outstanding common stock of ITI,
unless a lesser number is agreed to by Sterling.


Section 5.06 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.




Section 5.07 Consents. All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of Sterling and ITI after the Closing Date on the basis as presently
operated shall have been obtained.


Section 5.08 Other Items.


(a) Sterling shall have received a list of ITI's shareholders containing the
name, address, and number of shares held by each ITI shareholder as of the date
of Closing, certified by an executive officer of ITI as being true, complete and
accurate; and


(b) Sterling shall have received such further opinions, documents, certificates
or instruments relating to the transactions contemplated hereby as Sterling may
reasonably request.


(c) Sterling shall have received financial statements (the "Closing Financial
Statements") of ITI in form complying with the financial statement requirements
of acquired businesses under applicable SEC accounting rules, which financial
statements shall (i) include an audited balance sheet at December 31, 2005 and
audited statements of operations, cash flows and stockholders’ equity for each
of the two years ended December 31, 2005 and an unaudited balance sheet,
statement of operations and statement of cash flows at, and for the quarter and
year to date period ending with the 2006 fiscal quarter most recently completed
as of the Closing Date and for the same period in 2005, all prepared in
accordance with SEC Regulation S-X, and (ii) not vary materially from the ITI
Financial Statements. For purposes hereof, the Closing Financial Statements
shall be considered to vary materially from the ITI Financial Statements if,
among other things, (A) the total liabilities reflected on the Closing Financial
Statements exceed the total liabilities reflected on the ITI Financial
Statements by more than $5,000 or (B) the total assets reflected on the ITI
Financial Statements exceed the total assets reflected on the Closing Financial
Statements by more than $5,000.


 
19

--------------------------------------------------------------------------------

 
(d) Sterling shall have received a report of valuation experts, as called for by
Section 4.12, indicating an ITI Appraised Value of not less than the Sterling
Appraised Value.


(e) ITI shall have sold, or entered into a definitive agreement to sell, its
Papa Johns franchise rights in China for not less than $1.3 million and shall
have made arrangements, satisfactory to Sterling, to assure that all proceeds of
such sale are deposited in accounts under the exclusive control of authorized
officers of ITI.


(f) ITI shall own each of the ITI Businesses in the manner and to the extent
reflected on Schedule 1.19.
 
ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF ITI
AND THE ITI SHAREHOLDERS


The obligations of ITI and the ITI Shareholders under this Agreement are subject
to the satisfaction, at or before the Closing Date, of the following conditions:


Section 6.01 Accuracy of Representations and Performance of Covenants. The
representations and warranties made by Sterling in this Agreement were true when
made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing Date.
Additionally, Sterling shall have performed and complied with all covenants and
conditions required by this Agreement to be performed or complied with by
Sterling and shall have satisfied the conditions described below prior to or at
the Closing:


(a) Immediately prior to the Closing, Sterling shall have no more than an
aggregate of 28,335,061 shares of common stock issued and outstanding or
issuable pursuant to outstanding warrants and options.


(b) All required applications and filings with governmental and regulatory
agencies shall have been made and all necessary governmental and regulatory
approvals shall have been obtained.


ITI shall have been furnished with certificates, signed by duly authorized
executive officers of Sterling and dated the Closing Date, to the foregoing
effect.


Section 6.02 Officer's Certificate. ITI shall have been furnished with
certificates dated the Closing Date and signed by duly authorized executive
officers of Sterling, to the effect that no litigation, proceeding,
investigation or inquiry is pending, or to the best knowledge of Sterling
threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement or, to the
extent not disclosed in the Sterling Schedules, by or against Sterling, which
might result in any material adverse change in any of the assets, properties or
operations of Sterling.


Section 6.03 No Material Adverse Change. Prior to the Closing Date, there shall
not have occurred any change in the financial condition, business or operations
of Sterling nor shall any event have occurred which, with the lapse of time or
the giving of notice, is determined to be unacceptable using the criteria set
forth in Section 2.20.


Section 6.04 Good Standing. ITI shall have received a certificate of good
standing from the Secretary of State of the State of Nevada or other appropriate
office, dated as of a date within ten days prior to the Closing Date certifying
that Sterling is in good standing as a corporation in the State of Nevada.


Section 6.05 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.


 
20

--------------------------------------------------------------------------------

 
Section 6.06 Consents. All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of Sterling and ITI after the Closing Date on the basis as presently
operated shall have been obtained.


Section 6.07 Other Items. ITI shall have received further opinions, documents,
certificates, or instruments relating to the transactions contemplated hereby as
ITI may reasonably request.
 
ARTICLE VII
MISCELLANEOUS


Section 7.01 Brokers. Sterling and ITI agree that there were no finders or
brokers involved in bringing the parties together or who were instrumental in
the negotiation, execution or consummation of this Agreement. Sterling and ITI
each agree to indemnify the other against any claim by any third person for any
commission, brokerage, or finder's fee arising from the transactions
contemplated hereby based on any alleged agreement or understanding between the
indemnifying party and such third person, whether express or implied from the
actions of the indemnifying party.


Section 7.02 Governing Law. This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the United States of America
and, with respect to the matters of state law, with the laws of the State of
Texas, without giving effect to principles of conflicts of law thereunder. Each
of the parties (a) irrevocably consents and agrees that any legal or equitable
action or proceedings arising under or in connection with this Agreement shall
be brought exclusively in the federal courts of the United States, and (b) by
execution and delivery of this Agreement, irrevocably submits to and accepts,
with respect to any such action or proceeding, generally and unconditionally,
the jurisdiction of the United States District Court in Houston, Texas, and
irrevocably waives any and all rights such party may now or hereafter have to
object to such jurisdiction.
 
 
 
 
    Section 7.03 Notices. Any notice or other communications required or
permitted hereunder shall be in writing and shall be sufficiently given if
personally delivered to it or sent by telecopy, overnight courier or registered
mail or certified mail, postage prepaid, addressed as follows:



 
If to Sterling, to:
     
Sterling Equity Holdings, Inc.

   
                                1600 Airport Freeway, Suite 370
Bedford, Texas 76022
Attn: Thomas Mathew


If to ITI, to:    ITI Capital, Inc.
5050 Westheimer, Suite 700
Houston, Texas 77056
Attention: Ron F. Bearden


or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone and (iv) three (3)
days after mailing, if sent by registered or certified mail.


Section 7.04 Attorney's Fees. In the event that either party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the prevailing party shall be reimbursed by the
losing party for all costs, including reasonable attorney's fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.


Section 7.05 Confidentiality. Each party hereto agrees with the other that,
unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except (i) to the extent
such data or information is published, is a matter of public knowledge, or is
required by law to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement. In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth herein.


 
21

--------------------------------------------------------------------------------

 
Section 7.06 Public Announcements and Filings. Unless required by applicable law
or regulatory authority, none of the parties will issue any report, statement or
press release to the general public, to the trade, to the general trade or trade
press, or to any third party (other than its advisors and representatives in
connection with the transactions contemplated hereby) or file any document,
relating to this Agreement and the transactions contemplated hereby, except as
may be mutually agreed by the parties. Copies of any such filings, public
announcements or disclosures, including any announcements or disclosures
mandated by law or regulatory authorities, shall be delivered to each party at
least one (1) business day prior to the release thereof.


Section 7.07 Schedules; Knowledge. Each party is presumed to have full knowledge
of all information set forth in the other party's schedules delivered pursuant
to this Agreement.


Section 7.08 Third Party Beneficiaries. This contract is strictly between
Sterling and ITI, and, except as specifically provided, no director, officer,
stockholder (other than the ITI Shareholders), employee, agent, independent
contractor or any other person or entity shall be deemed to be a third party
beneficiary of this Agreement.


Section 7.09 Expenses. Subject to Sections 3.06 and 7.04 above, whether or not
the Exchange is consummated, each of Sterling and ITI will bear their own
respective expenses, including legal, accounting and professional fees, incurred
in connection with the Exchange or any of the other transactions contemplated
hereby.


Section 7.10 Entire Agreement. This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, understandings and negotiations, written or oral, with respect
to such subject matter.


Section 7.11 Survival; Termination. The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of two years.


Section 7.12 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.


Section 7.13 Amendment or Waiver. Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
by amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.


Section 7.14 Best Efforts. Subject to the terms and conditions herein provided,
each party shall use its best efforts to perform or fulfill all conditions and
obligations to be performed or fulfilled by it under this Agreement so that the
transactions contemplated hereby shall be consummated as soon as practicable.
Each party also agrees that it shall use its best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective this Agreement and the transactions contemplated herein.

 
 
22

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above written.


STERLING EQUITY HOLDINGS, INC.


By: _/s/ Thomas Matthew_______
Thomas Mathew
President


ITI CAPITAL, INC.


By: _/s/ Ron F. Bearden__________
Ron F. Bearden
President